Citation Nr: 0811565	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  06-26 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine 
disability, currently rated 40 percent disabling. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for right lower extremity radiculopathy.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.   


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active military service from December 1955 to 
December 1959 and from November 1990 to June 1991.  

In a June 2005 decision, the Board of Veterans' Appeals 
(Board) granted service connection for right lower extremity 
radiculopathy and returned the case to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, for assignment of an initial rating.  In August 
2005 the RO assigned an initial 10 percent rating for right 
lower extremity radiculopathy effective November 22, 2004.  
In October 2005, the veteran responded with a request for a 
higher rating.  In April 2006, the RO issued a rating 
decision that denied an increased rating for right lower 
extremity radiculopathy.  In May 2006, the veteran submitted 
a notice of disagreement (NOD).  A statement of the case was 
issued in August 2006.

This appeal also arises from an April 2006 RO rating decision 
that granted an increased (40 percent) rating for lumbar 
strain with traumatic degenerative changes effective from 
October 13, 2005 and denied the veteran's claim seeking 
entitlement to a TDIU.  

Entitlement to a TDIU is addressed in the REMAND portion of 
the decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  Lumbar intervertebral disc syndrome is manifested by 
forward flexion of the thoracolumbar spine of 30 degrees or 
less; neither incapacitating episodes of intervertebral disc 
syndrome nor thoracolumbar ankylosis is shown.

2.  Service-connected right lower extremity radiculopathy has 
been manifested throughout the appeal period by pain, 
tingling, numbness, and motor weakness; no other service-
connected neurological deficit is shown. 


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating greater than 40 
percent for lumbar spine degenerative changes have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, Plate V, § 4.71a, Diagnostic Code 
5243 (2007).

2.  The criteria for an initial 20 percent schedular rating 
for right lower extremity radiculopathy are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.10, 4.123, 4.124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) and VA must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b) (1).  
These notices must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  If the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by simply demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), VA must 
provide general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, VA's 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez, at 43-44. 

VA's duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance 
of notice followed by readjudication of the claim) see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance 
of notification followed by readjudication of the claim, such 
as an SOC or SSOC, cures a timing defect).  

In this case, a duty to assist letter was initially sent to 
the veteran in December 2005, prior to the initial decision 
in April 2006.  Thereafter, VA's duty to notify was further 
satisfied subsequent to the initial decision by way of a 
letter sent to the claimant in May 2006 that fully addressed 
all four notice elements.  The letter informed the claimant 
of what evidence was required to substantiate the claims and 
of the claimant's and VA's respective duties for obtaining 
evidence.  The claimant was asked to submit evidence and/or 
information in his possession.  Although the last notice 
letter was not sent before the initial decision, this timing 
error is not unfairly prejudicial to the claimant because the 
actions taken by VA after providing notice cured the timing 
error.  The claimant has participated in his claims 
development and has been allowed time to respond to a 
statement of the case (SOC) issued in August 2006, after 
notice was provided.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting in obtaining 
service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA and private outpatient treatment reports.  
The claimant was afforded VA medical examinations.  Neither 
the claimant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance to the claimant is required to fulfill VA's 
duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 



Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
United States Court of Appeals for Veterans Claims (Court) 
has instructed that in applying these regulations, VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination, including during flare-ups.  
Such inquiry is not to be limited to muscles or nerves.  
These determinations are, if feasible, to be expressed in 
terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability, or 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  38 C.F.R. § 4.59 (2007); Schafrath, supra) 
(functional loss due to pain is to be rated at the same level 
as functional loss due to impeded flexion).  

The Court held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Higher Rating for the Lumbar Spine

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
The regulations do not give past medical reports precedence 
over current findings.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

The lumbar spine has been rated 40 percent throughout the 
appeal period under Diagnostic Code 5010-5235.  Symptoms of 
lumbar muscle strain and lumbar vertebral degenerative 
changes appear to be service-connected.  

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Diagnostic Code 5235 is the code for rating vertebral 
fracture or dislocation.  Because no such condition is found 
in this case, the Board will consider the disability under 
Diagnostic Code 5243, Intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Where incapacitating episodes having a total duration of at 
least six weeks during the past 12 months are shown, a 60 
percent rating is warranted.  Incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months warrant a 40 percent rating.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent rating.  Incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months warrant a 10 percent rating.  In 
this case, incapacitating episodes are not shown.

Because incapacitating episodes of intervertebral disc 
syndrome are not shown, the lumbar spine must be rated on the 
basis of neurologic and non-neurologic symptoms.  The non-
neurologic symptom shown in this case is limitation of motion 
of the lumbar spine.  A 40 percent rating has already been 
assigned on the basis of forward flexion of the thoracolumbar 
spine of 30 degrees or less.  A rating higher than 40 percent 
is available only where unfavorable ankylosis of the entire 
thoracolumbar spine is shown.  In this case, ankylosis is not 
shown.  Therefore, there is no need for further consideration 
of a higher rating for limitation of motion of the 
thoracolumbar spine.

Next for consideration are any radiculopathy or other 
neurologic symptoms.  The December 2005 VA compensation 
examination report makes clear that there is no left lower 
extremity radiculopathy nor is there any bowel or bladder 
complaint.  Private medical reports do not contain any 
additional evidence relevant to rating the lumbar spine.  
Thus, the only remaining consideration is the rating assigned 
for right lower extremity radiculopathy, which is addressed 
below.  

The evidence above does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected lumbar spine disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal.  Thus, the assignment of staged ratings is 
unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for an increased disability rating for the lumbar spine is 
therefore denied.  





Initial Rating for Right Lower Extremity Radiculopathy 

In the case of Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court distinguished a claim for an increased rating from 
a claim arising from disagreement with the initial rating 
assigned after service connection was established.  The Court 
stressed that the difference between an original rating and 
an increased rating is important with respect to the evidence 
that may be used to determine whether the original rating was 
erroneous.  In its subsequent analysis of an initial rating, 
the Court considered medical and lay evidence of record at 
the time of the original service connection application and 
additional evidence submitted since then. 

Right lower extremity radiculopathy has been rated 10 percent 
disabling for the entire appeal period under Diagnostic Code 
8599-8520.  While Diagnostic Code 8599 refers to an unlisted 
condition (see 38 C.F.R. § 4.27), Diagnostic Code 8520 is the 
code under which sciatic nerve paralysis is rated.  

Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve.  
A 20 percent rating requires moderate incomplete paralysis.  
A 40 percent rating requires moderately severe incomplete 
paralysis.  A 60 percent rating requires severe incomplete 
paralysis with marked muscular atrophy.  An 80 percent rating 
requires complete paralysis.  38 C.F.R. § 4.124(a), 
Diagnostic Code 8520 (2007). 

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When there is complete 
paralysis, the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or very rarely lost.  38 C.F.R. § 4.124(a). 

In February 1993, the RO granted service connection for 
residuals of a low back injury.  Lumbosacral strain with 
traumatic degenerative changes were shown at that time.  
Cramps in the lower extremities are mentioned in a January 
1995 VA Persian Gulf Registry examination report.  

In a claim for VA benefits submitted in February 1995, the 
veteran mentioned foot cramps and sore joints from Desert 
Storm.  An April 1995 VA orthopedic examination report notes 
possible degenerative disc disease with right nerve root 
involvement.  During an August 1997 VA orthopedic 
examination, the veteran described pains radiating to the 
legs down to the feet, worse on the left.  Left ankle clonus 
was mentioned (ankle clonus is a series of abnormal reflex 
movements of the foot induced by sudden dorsiflexion of the 
foot which causes alternate contraction and relaxation of the 
triceps surae muscle (gastrocnemius and soleus muscles), 
Dorland's Illustrated Medical Dictionary 342 (28th ed. 
1994)). 

In July 1998, the veteran testified before an RO hearing 
officer that back pains occasionally radiated to the feet.  
He testified that the left leg cramped all the way to the 
ankle and when walking he sometimes had trouble lifting the 
left foot.  He testified that these symptoms also occurred in 
the right lower extremity and, in fact, the right foot was 
numb at the moment.  

During a November 2004 VA examination, the veteran reported 
only constant right lower extremity numbness and intermittent 
pain radiating to the foot, which the examiner immediately 
attributed to lower back nerve root involvement.  There was 
no evidence of muscle weakness or atrophy.  

In July 2005, the Board granted service connection for right 
lower extremity radiculopathy.  

A December 2005 VA compensation examination report reflects a 
complaint of pain, tingling, and numbness all the way down 
the right leg with right foot cramps occasionally.  The 
veteran mentioned that he had retired from meat-cutting in 
1994 because of back pain and associated leg discomfort.  The 
right buttock was slightly tender to palpation.  Mild right 
lower extremity weakness was detected, although measurably 
muscle atrophy was not found when compared to the left lower 
extremity.  Decreased sensation of the right lower extremity 
was also found.  Right lower extremity deep tendon reflexes 
were slightly increased.  The diagnosis was lumbar disc 
disease with right lower extremity radiculopathy.

Private medical reports of treatment do not contain any 
additional evidence relevant to rating the right lower 
extremity radiculopathy.  

The above medical and lay evidence indicates that the right 
lower extremity is neurologically impaired by pain, tingling, 
numbness, and motor weakness.  Because sensory deficits and 
motor weakness are shown, the criteria of a moderate 
disability are more nearly approximated.  Moderately severe 
incomplete paralysis is not shown, as neither right lower 
extremity muscle atrophy nor right foot weakness in 
dorsiflexion is shown.  

The evidence above does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  Thus, the assignment of staged ratings is 
unnecessary.  Fenderson, supra.  

After considering all the evidence of record, the Board finds 
that the evidence favors the claim and a 20 percent initial 
rating for right lower extremity radiculopathy is more nearly 
approximated. 38 C.F.R. § 4.7.   


ORDER

An increased rating for the lumbar spine is denied.

An initial 20 percent rating for right lower extremity 
radiculopathy is granted, subject to the laws and regulations 
governing payment of monetary benefits. 





REMAND

The provisions of 38 C.F.R. § 3.321(b) (2007) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned. 

The veteran seeks TDIU.  The percentage standards for TDIU 
set forth at 38 C.F.R. § 4.16(a) are not met.  Nevertheless, 
a total rating on an extraschedular basis might be available 
under 38 C.F.R. §§ 3.321(b) and 4.16(b).  The Board, however, 
lacks authority to grant TDIU in the first instance.  The 
claim must first be considered by the Director, Compensation 
and Pension Service.  Floyd v. Brown, 9 Vet. App. 88, 94 
(1996) (while the Board assumes jurisdiction over the TDIU 
claim by virtue of a timely notice of disagreement (NOD), the 
Board is precluded from assigning such a rating in the first 
instance." 

There is favorable evidence in this case.  In November 2005, 
a private physician opined that due to cervical and lumbar 
spine disabilities, the veteran could not work.  This 
evidence is not conclusive, however, because service 
connection is not in effect for the cervical spine.  

In December 2005, a VA examiner noted that the veteran had 
retired from his career due to back pains and associated leg 
pains.  Because the back and leg pains are service-connected, 
this evidence is favorable.

Finally, the veteran has asserted that service-connected 
disabilities preclude obtaining and retaining substantial 
gainful employment.  To what extent a veteran is competent to 
render an opinion on this matter is unclear.  Lay statements 
are competent evidence with regard to descriptions of 
symptoms of disease or disability or an injury, but when the 
determinative issue involves a question of medical expertise, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  38 C.F.R. 
§ 3.159; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); but see Jandreau v. Nicholson, 492 F.3d1372, 1377 
(Fed.Cir. 2007) (lay diagnosis is competent if: (1) lay 
person is competent to identify the medical condition; (2) 
lay person is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony of symptoms at the time supports a later 
diagnosis by a medical professional).  

The Board may not reject a TDIU claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995).  The Court stressed that VA has a duty to supplement 
the record by obtaining an examination which includes an 
opinion on what effect the appellant's service-connected 
disability has on his ability to work.  Friscia, at 297, 
citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for a 
physician (an M.D.) to offer a medical 
opinion.  The physician is asked to do 
the following:

I.  Note a review of the claims 
file.  As of this writing, service 
connection is in effect for lumbar 
spine degenerative arthritis with 
intervertebral disc syndrome, rated 
40 percent; and for right lower 
extremity radiculopathy, rated 20 
percent.   

II.  Offer an opinion addressing 
whether it is at least as likely as 
not (50 percent or greater 
probability) that all service-
connected disabilities would prevent 
the veteran from securing and 
following a substantially gainful 
occupation. 

The physician should offer a complete 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.  The veteran may be examined if 
necessary.  

2.  Following the above, the AOJ should 
review all relevant evidence and 
readjudicate the claim.  If the 
percentage standards for TDIU set forth 
at 38 C.F.R. § 4.16(a) are not met, but 
the medical opinion obtained above 
nevertheless indicates that the veteran 
is unemployable by reason of service-
connected disabilities, the AOJ should 
submit the claim to the Director, 
Compensation and Pension service, for 
extraschedular consideration, in 
accordance with 38 C.F.R. § 4.16(b).  
Following that action, if the desired 
benefits are not granted, an appropriate 
supplemental statement of the case (SSOC) 
should be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If further VA examination is scheduled, the veteran 
is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2007).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


